IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0064
                            Filed November 26, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DUSTIN ELLIOT WILLIAMS,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Odell G. McGhee,

District Associate Judge.



      Appellant challenges his sentence for domestic abuse assault causing

bodily injury. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Bridget A. Chambers, Assistant

Attorney General, John P. Sarcone, County Attorney, and Shannon Archer,

Assistant County Attorney, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                         2



MCDONALD, J.

      Dustin Williams appeals his sentence for domestic abuse assault causing

bodily injury, in violation of Iowa Code section 708.2A(2)(b) (2011). The court

sentenced Williams to 180 days’ incarceration, with credit for forty-four days’ time

served. On appeal, Williams contends the district court abused its discretion in

imposing sentence because the “typical” sentence for a first conviction for this

offense is two days in jail. We conclude Williams has not established the court

abused its discretion in imposing a statutorily authorized sentence. See State v.

Privitt, 571 N.W.2d 484, 486 (Iowa 1997) (stating the defendant must establish

the court abused its discretion); State v. Floyd, 466 N.W.2d 919, 924 (Iowa Ct.

App. 1990) (stating the court’s sentence is cloaked with a strong presumption of

regularity). The sentence is affirmed without further opinion. See Iowa Ct. R.

21.26(1)(a) and (e).

      AFFIRMED.